Citation Nr: 1633570	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-06 173	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES


1. Entitlement to service connection for a low back disability.

2. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1953 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego.  The Veteran canceled his hearing with a Board member.


FINDINGS OF FACT

On July 12, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant requested to withdraw his appeal of the denial of service connection for low back pain and TDIU in a statement received on July 12, 2016, prior to promulgation of a decision.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
PAUL SORISIO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


